

114 S2842 IS: Johnson-O’Malley Supplemental Indian Education Program Modernization Act
U.S. Senate
2016-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2842IN THE SENATE OF THE UNITED STATESApril 21, 2016Ms. Heitkamp (for herself, Mr. Lankford, and Mr. Daines) introduced the following bill; which was read twice and referred to the Committee on Indian AffairsA BILLTo amend and reform the Johnson-O'Malley Act to award contracts to certain tribal organizations,
			 Indian corporations, school districts, States, and consortia of tribal
			 organizations, and for other purposes.
	
 1.Short titleThis Act may be cited as the Johnson-O’Malley Supplemental Indian Education Program Modernization Act. 2.Supplemental Indian Education Program ModernizationThe Act of April 16, 1934 (25 U.S.C. 452 et seq.) (commonly known as the Johnson-O'Malley Act), is amended by adding at the end the following:
			
				7.Supplemental Indian Education Program Modernization
 (a)DefinitionsIn this section: (1)Elementary schoolThe term elementary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (2)Eligible entityThe term eligible entity means an entity that educates or serves Indian students and is— (A)an Indian tribe;
 (B)a tribal organization; (C)an Indian corporation;
 (D)a school district; (E)a State; or
 (F)a consortium of any of the entities described in subparagraphs (A) through (E). (3)Eligible Indian studentThe term eligible Indian student means an individual that—
 (A)attends a public school that is not operated by the Bureau of Indian Education; (B)is not younger than 3 years of age;
 (C)is not in a grade higher than 12th grade; and (D)is an Indian (as defined in section 6151 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7491)).
 (4)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b). (5)Secondary schoolThe term secondary school has the meaning given the term in section 8101 of the Elementary and Secondary Education Act of 1965.
 (6)SecretaryThe term Secretary means the Secretary of the Interior, acting through the Assistant Secretary for Indian Affairs. (7)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (b)EstablishmentThe Secretary, in coordination with the Director of the Bureau of Indian Education, shall establish a program to enter into contracts and to monitor and review contractual obligations with eligible entities to provide educational benefits to eligible Indian students.
 (c)Uses of fundsAn eligible entity that enters into a contract under subsection (b) shall use the funds available under the contract for the educational benefit of eligible Indian students—
 (1)to establish and carry out programs, or to expand and carry out programs in existence before the period of time covered by the contract, to provide—
 (A)remedial instruction, counseling, and cultural programs; (B)courses related to science, technology, engineering, and mathematics;
 (C)school supplies and other items that enable students to participate in curricular and extra-curricular programs; or
 (D)activities that were available to Indian students under contracts entered into under this Act before October 1, 2012;
 (2)to establish targeted, culturally sensitive, dropout prevention activities; and (3)to purchase equipment to facilitate—
 (A)training for professional trade skills; and (B)intensified college preparation programs.
							(d)Computation of awards
 (1)In generalExcept as provided in paragraph (3), the Secretary shall base the amount that an eligible entity receives under a contract entered into under subsection (b) for any fiscal year on the number of eligible Indian students of the eligible entity, as determined by the Secretary under paragraph (2).
						(2)Determination of number of eligible Indian students
 (A)In generalThe Secretary shall determine the number of eligible Indian students of an eligible entity in accordance with this paragraph.
 (B)Initial determinationNot later than 1 year after the date of enactment of this section, the Secretary shall publish a report describing the number of potentially eligible Indian students of each eligible entity, using data described in subparagraph (D) from, as determined by the Secretary in consultation with Indian tribes, after cross-verification of the data, the most applicable, accurate, and current of—
 (i)the Bureau of the Census; (ii)the National Center for Education Statistics; or
 (iii)the Office of Indian Education of the Department of Education. (C)Reconciliation (i)In generalAfter publishing the report under subparagraph (B), the Secretary, in coordination with the Director of the Bureau of Indian Education, shall consult with the entities described in clause (ii)—
 (I)to establish a process to reconcile the data described in the report published under subparagraph (B) with—
 (aa)data described in subparagraph (D) of entities party to a contract under subsection (b); and (bb)tribal enrollment information; and
 (II)to determine an accurate number of eligible Indian students of each eligible entity. (ii)Entities describedThe entities described in this clause are—
 (I)entities party to a contract under subsection (b); and (II)eligible entities that may potentially enter into contracts under subsection (b) with a significant number of eligible Indian students but that have not previously entered into a contract under this Act.
									(D)Data use
 (i)In generalSubject to clause (ii), the Secretary shall use data from not earlier than the fiscal year preceding the fiscal year for which an eligible entity is applying for a contract under subsection (b) to determine the number of eligible Indian students.
 (ii)New contractorsTo determine the number of eligible Indian students of an entity party to a contract under subsection (b) that the Secretary recognized as an eligible entity during or after fiscal year 2012, the Secretary shall, for the first year of the period of time covered by the contract, use data of the school districts served by the entity for the fiscal year for which the entity is applying for a contract under subsection (b).
 (3)Hold harmlessAn eligible entity that educates or serves eligible Indian students attending a public school that has been afforded supplemental services under a contract under this Act that took effect during or before fiscal year 1995 shall receive an amount under a contract entered into under subsection (b) equal to or greater than the amount that the eligible entity would have received under the contract entered into under this Act during or before fiscal year 1995—
 (A)for a period of time ending not sooner than 2 years after the date of enactment of this section; or
 (B)if funds made available under a contract entered into under subsection (b) have not increased during the period beginning on the date of entrance into the contract and ending on the date that is 2 years after the date of enactment of this section, until funds made available under the contract increase.
							(4)Funding reform
 (A)In generalSubject to subparagraph (B), the Secretary shall submit to Congress recommendations for legislation to provide resources to restore the amount of funds available through contracts under this Act per Indian student to the amount of funds available through contracts under this Act per Indian student during fiscal year 1995.
 (B)ExclusionsRecommendations described in subparagraph (A) shall not include recommendations relating to the reallocation of funds made available to carry out contracts under this Act—
 (i)by the Director of the Bureau of Indian Education; or (ii)under title VI of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7401 et seq.).
								(e)Additional considerations
 (1)Geographic coverage and enhanced participationIn entering into contracts under subsection (b), the Secretary shall, to the maximum extent practicable, ensure—
 (A)full geographic coverage; and (B)the full participation of eligible entities.
 (2)Increased participation of eligible entitiesTo the maximum extent practicable, the Secretary shall— (A)contact and consult with Indian tribes and school districts with significant populations of eligible Indian students that have not previously contracted under this Act; and
 (B)determine the interest in and eligibility for administering services under this Act of the Indian tribes and school districts described in subparagraph (A).
 (3)Complementary program participantsIn entering into contracts under subsection (b), the Secretary may give preference to a consortium of tribal organizations, including a consortium of tribal organizations that includes a Tribal College or University (as defined in section 316(b) of the Higher Education Act of 1965 (20 U.S.C. 1059c(b))), to encourage as many students and professionals as possible to benefit from the program established under subsection (b).
						(f)Annual report
 (1)In generalThe Secretary shall prepare an annual assessment of the program established under subsection (b)— (A)to be included in the budget request of the Department of the Interior for each fiscal year; and
 (B)to submit to— (i)the Committee on Indian Affairs of the Senate;
 (ii)the Subcommittee on Interior, Environment, and Related Agencies of the Committee on Appropriations of the Senate;
 (iii)the Committee on Natural Resources of the House of Representatives; and (iv)the Subcommittee on Interior, Environment, and Related Agencies of the Committee on Appropriations of the House of Representatives.
 (2)Manner of preparationThe Secretary shall prepare the report under paragraph (1) in a manner to prevent or minimize new administrative burdens on recipients of funds under this section, including on activities or services provided by recipients of funds under this section.
 (g)Student privacyThe Secretary shall ensure that data is collected and each report is prepared under this section in a manner that protects the rights of eligible Indian students under section 444 of the General Education Provisions Act (20 U.S.C. 1232g).
 (h)Authorization of appropriationsThere are authorized to be appropriated to the Secretary such sums as are necessary to carry out this section..